BOOCHEVER, Justice
(dissenting).
I cannot agree with the portion of the court’s opinion holding that the hotel property owned by ASDC in 1969 was exempt from property taxes under the provisions of AS 44.59.300. This provision specifies that “the corporation is exempt from all taxes” (emphasis added) and does not refer to the property of the corporation other than its debenture certificates and their income which are specifically exempted from taxation.
1 do not question the legislature’s authority to exempt the property of ASDC from taxation, but I do not believe that the legislature has done so by enacting AS 44.-59.300. That section does exempt the corporation from all taxes. Thus there' can be no in personam liability of the ASDC from taxation by the municipality.1 The City of Nome, however, has not sought to enforce a tax imposed against the corporation itself. It has levied a tax against property and is seeking to foreclose a tax lien against that property. It is not contending that it has any right to tax ASDC itself or to collect its tax lien by means of an in personam judgment against the corporation.
The legislature did not see fit to exempt the property of the corporation from taxation. This is made clear by the language used by the legislature in setting forth exemptions applicable to other public entities. Thus, with reference to the Alaska Industrial Development Authority, formed for a purpose very closely akin to that of the ASDC, the exemption specifies that “(t)he property, assets, income, receipts, project and leasehold interests shall be exempt from all taxes and special assessments of the state or a political subdivision of the state . . ..”2 [Emphasis added]
Similarly, AS 18.55.250, dealing with the Alaska State Housing Authority, specifies that “the property of the authority and the authority are exempt from all taxes and special assessments.”3 [Emphasis added] The Alaska Toll Bridge Authority is also granted an exemption which specifies that “(t)he real and personal property of the authority and its assets, income and receipts shall be exempt from all taxes.”4
One claiming exemption from taxation must clearly show the right to exemption.5 AS 44.59.300 does not express an intent to exempt the property of ASDC.
Although I would so limit the exemption here granted, I do not endorse a slavishly literal interpretation of a statutory provision subject to conflicting views. I would be inclined to agree with the majority of the court as to their construction of the subject statute if there were some clear evidence that the legislature intended to exempt the property in question. As indicated above, the legislature has had no difficulty in expressing such an intent with reference to other public bodies granted exemptions from property taxes. The legislative history of AS 44.59.300 sheds no light on the question here presented, and *128substantial public policy arguments may be advanced against the extension of the exemption.6 Accordingly, I would reverse the superior court’s decision and remand with instructions to grant summary judgment to the City of Nome in its action to foreclose the delinquent taxes on the property in question.

. For example, the ASDC could finance a sizeable apartment complex in a small Alaska city. Substantial services including fire protection, police, water, sewer, school, streets and other public works might be required to be furnished by the municipality. In the event that ASDC was required to foreclose, the property could be held in a tax-exempt status for many years to the severe detriment of the municipality.


. This exemption covers all liability for taxation that otherwise would be imposed against the corporation, itself, such as for business license taxes, sales taxes, income taxes and use taxes.


. AS 44.61.140.


. The statute makes provision for the Authority to make payments to the municipality for improvements, services and facilities furnished by the municipality for the benefit of a housing or public building project.


. AS 44.57.260.


. Tamiami Trail Tours v. City of Tampa, 159 Fla. 287, 31 So.2d 468, 471 (1947) ; American Can Co. v. City of Tampa, 152 Fla. 798, 14 So.2d 203, 208 (1943). In Evangelical Covenant Church v. City of Nome, 394 P.2d 882 (Alaska 1964), this court strictly construed the Alaska constitutional provision exempting property used exclusively for nonprofit religious purposes from taxes.